Title: To George Washington from John Mary, 21 October 1788
From: Mary, John
To: Washington, George



Sir
Philadelphia October 21st 1788.

I took the liberty to write some time ago to your honour to beg of you to recommend me as a french instructor to the University, which goes by your name. My terms would be as reasonable as possible 50. guineas per annum & my lodging in the College.
I have compiled a grammar, which by its simplicity will render the language easy to learn.
If said University should not chuse to maintain a french instructor, as there are many persons of abilities in the part your honour inhabits, if you would be Kind enough to speak for me to some of them, i should be forever very thankful.
I can teach english, french, writing & arithmetick.
Your honour will surely recollect the time i was at New Windsor, where you Kept your quarters, about flour for the french navy i had undertaken to provide with a certain quantity. I lost by this 4000. dollars, the british having taken from me two boats loaded with part of said flour, so that i have no other resource to get an honest living, but to profit of the education my father has given me, & as i Know how much your honour is inclined to be useful to the french, i made bold to make application to you. You are sensible, Sir, that the more the french language will be introduced in the Continent, the more advantageous it will be for both nations.
I beseech your honour to give me an answer & to direct it at the Coffeehouse. I am with great respect Sir Of your honour’s Most obedient & humble servant

John Marylate secretary to the Consul generalof France under M. Gerard’s orders.

